Exhibit 10.2
Execution Version
ASSIGNMENT
     This ASSIGNMENT, dated as of the Effective Date, is entered into between
General Electric Capital Corporation (“the Assignor”) and EJ Funds LP (“the
Assignee”).
     The parties hereto hereby agree as follows:

     
Borrowers:
  Akorn, Inc., a Louisiana corporation, and Akorn (New Jersey), Inc., an
Illinois corporation (the “Borrowers”)
 
   
Agent:
  General Electric Capital Corporation, as agent for the Lenders and L/C Issuers
(in such capacity and together with its successors and permitted assigns, the
“Agent”)
 
   
Credit Agreement:
  Credit Agreement, dated as of January 7, 2009, among the Borrowers, the other
Credit Parties party thereto, the Lenders and L/C Issuers party thereto and the
Agent (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”; capitalized terms used herein without
definition are used as defined in the Credit Agreement)
 
   
Trade Date:
  March 31, 2009
 
   
Effective Date:
  March 31, 2009  

                                                            Aggregate amount of
    Aggregate amount of       Revolving Loan/     Commitments or     Commitments
or       Commitment     principal amount of     principal amount of      
Assigned     Loans for all Lenders     Loans Assigned     Percentage Assigned  
                             
Revolving
Commitment
    $ 25,000,000       $ 25,000,000         100.00 %                            
   

     Section 1. Assignment. Assignor hereby sells and assigns to Assignee, and
Assignee hereby purchases and assumes from Assignor, Assignor’s rights and
obligations in its capacity as Lender under the Credit Agreement (including
Liabilities owing to or by Assignor thereunder) and the other Loan Documents, in
each case to the extent related to the amounts identified above (the “Assigned
Interest”), for an amount equal to $5,508,704.11 (the “Purchase Price”), which
constitutes 100% of the principal amount outstanding under the Revolving
Commitment as of the date hereof, together with (a) all accrued and unpaid
interest, fees, expenses and other Obligations due and owing to the Assignor on
the date hereof in any capacity and (b) an exit fee in the amount of $25,000
(the “Exit Fee”). The Purchase Price shall be paid in immediately available
funds by wire transfer to the following account (the “Collection Account”):
Deutsche Bank Trust Company Americas
New York, New York
ABA No. 021-001-033

 



--------------------------------------------------------------------------------



 



Account Number: 50271079
Account Name: Akorn/HFS3010
The consummation of the assignment contemplated above is herein referred to as
the “Assignment”.
     Section 2. Representations, Warranties and Covenants of Assignor. Assignor
(a) represents and warrants to Assignee and the Agent that (i) it has full power
and authority, and has taken all actions necessary for it, to execute and
deliver this Agreement and to consummate the transactions contemplated hereby,
(ii) it is the legal and beneficial owner of its Assigned Interest and that such
Assigned Interest is free and clear of any Lien and other adverse claims, and
(iii) by executing, signing and delivering this Agreement, the Person signing,
executing and delivering this Agreement on behalf of the Assignor is a duly
authorized signatory for the Assignor and is authorized to execute, sign and
deliver this Agreement, (b) makes no other representation or warranty and
assumes no responsibility, including with respect to the aggregate amount of the
Loans and Commitments, the percentage of the Loans and Commitments represented
by the amounts assigned, any statements, representations and warranties made in
or in connection with any Loan Document or any other document or information
furnished pursuant thereto, the execution, legality, validity, enforceability or
genuineness of any Loan Document or any document or information provided in
connection therewith, the existence, nature or value of any Collateral, the
projected financial performance of the Borrowers, and the existence of any
Default or Event of Default under any Loan Document, (c) assumes no
responsibility (and makes no representation or warranty) with respect to the
financial condition of any Credit Party or the performance or nonperformance by
any Credit Party of any obligation under any Loan Document or any document
provided in connection therewith and (d) attaches any Notes held by it
evidencing at least in part the Assigned Interest of such Assignor (or, if
applicable, an affidavit of loss or similar affidavit therefor) and requests
that the Agent exchange such Notes for new Notes in accordance with Section 1.2
of the Credit Agreement.
     Section 3. Representations, Warranties and Covenants of Assignee. Assignee
(a) represents and warrants to Assignor and the Agent that (i) it has full power
and authority, and has taken all actions necessary for Assignee, to execute and
deliver this Agreement and to consummate the transactions contemplated hereby,
(ii) it is not an Affiliate of a Lender, (iii) it is sophisticated with respect
to decisions to acquire assets of the type represented by the Assigned Interest
assigned to it hereunder and either Assignee or the Person exercising discretion
in making the decision for such assignment is experienced in acquiring assets of
such type, (iv) by executing, signing and delivering this Agreement, the Person
signing, executing and delivering this Agreement on behalf of the Assignee is a
duly authorized signatory for the Assignee and is authorized to execute, sign
and deliver this Agreement and (v) both before and after giving effect to this
Agreement and the transactions contemplated hereby, it is Solvent and
(b) appoints and authorizes the Agent to take such action as administrative
agent on its behalf and to exercise such powers under the Loan Documents as are
delegated to the Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, (c) shall perform in accordance with their terms
all obligations that, by the terms of the Loan Documents, are required to be
performed by it as a Lender, (d) confirms it has received such documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement and shall continue to make its own credit
decisions in taking or not taking any action under any Loan

2



--------------------------------------------------------------------------------



 



Document independently and without reliance upon Agent, any L/C Issuer, any
Lender or any other Indemnitee and based on such documents and information as it
shall deem appropriate at the time, (e) acknowledges and agrees that, as a
Lender, it may receive material non-public information and confidential
information concerning the Credit Parties and their Affiliates and their Stock
and agrees to use such information in accordance with Section 9.10 of the Credit
Agreement, (f) specifies as its applicable lending offices (and addresses for
notices) the offices at the addresses set forth beneath its name on the
signature pages hereof and (g) to the extent required pursuant to
Section 10.1(f) of the Credit Agreement, attaches two completed originals of
Forms W-8ECI, W-8BEN, W-8IMY or W-9 and, if applicable, a portfolio interest
exemption certificate. The assignment fee of $3,500 required to be paid to the
Agent under Section 9.9 of the Credit Agreement is hereby waived by the Agent.
     Section 4. Representations, Warranties and Covenants of Borrowers. Attached
hereto as Exhibit A is the Borrowing Base Certificate delivered by the Borrowers
to the Agent pursuant to the Credit Agreement for the fiscal period ending
February 28, 2009. Each Borrower represents and warrants that the Borrowing
Base, without giving effect to any Reserve and calculated as of the date hereof,
is not less than $18,049,369.
     Section 5. Conditions Precedent. This Agreement and the assignment
contemplated hereby shall not become effective until receipt by Assignor of the
following, all of which are material inducements to Assignor to enter into this
Agreement:
     (a) a duly executed counterpart of this Agreement from the Borrowers and
Assignee;
     (b) a notification letter to Bank of America, N.A. advising of the change
of Agent and providing updated collection account information, signed by all
parties hereto (the “Bank Account Letter”); and
     (c) the Purchase Price in immediately available funds in the Collection
Account no later than 2:00 p.m. on the Effective Date.
     The effective date of the Assignment (the “Effective Date”) shall be
March 31, 2009.
     Section 6. Register. This Agreement (including its attachments) will be
delivered to the Agent for its acceptance and recording in the Register promptly
after this Agreement becoming effective.
     Section 7. Effect. As of the Effective Date, (a) Assignee shall be a party
to the Credit Agreement and, to the extent provided in this Agreement, have the
rights and obligations of a Lender under the Credit Agreement and (b) Assignor
shall, to the extent provided in this Agreement, relinquish its rights (except
those surviving the termination of the Commitments and payment in full of the
Obligations) and be released from its obligations under the Loan Documents other
than those obligations relating to events and circumstances occurring prior to
the Effective Date.
     Section 8. Distribution of Payments. Effective immediately after the
consummation of the Assignment, the Agent shall make all payments under the Loan
Documents in respect of each Assigned Interest to Assignee.

3



--------------------------------------------------------------------------------



 



     Section 9. Resignation of Agent and L/C Issuer. Effective immediately after
the consummation of the Assignment, General Electric Capital Corporation resigns
as Agent and L/C Issuer under the Credit Agreement (General Electric Capital
Corporation, in its capacity as the former Agent, referred to herein as the
“Prior Agent”). This Section 9 shall constitute notice of such resignation to
the Borrowers and the Assignee for purposes of subsections (a) and (c) of
Section 8.9 of the Credit Agreement. Assignee, as the sole Lender under the
Credit Agreement, hereby designates itself as the successor Agent under the
Credit Agreement pursuant to Section 8.9(a) thereof (“New Agent”). Each Borrower
consents to the appointment of Assignee as Agent.
     Section 10. Delivery of Documents. Effective immediately after the
consummation of the Assignment, Prior Agent hereby agrees to deliver to New
Agent, at the address set forth on the signature pages to this Agreement, via
overnight courier for delivery on Wednesday, April 1, 2009, (i) the original
stock certificate No. 1 evidencing 100 shares of Akorn (New Jersey), Inc. (the
“Stock Certificate”) and (ii) the original Revolving Note issued to Assignor at
closing. Promptly after the consummation of the Assignment, Prior Agent shall
forward the fully executed Bank Account Letter to Bank of America, N.A. via
overnight courier and telecopier. After the consummation of the Assignment, the
Prior Agent will execute and delivery to New Agent, at the request and expense
of New Agent, such additional documents, instruments or releases (all of which
shall be prepared by New Agent, without recourse or warranty to the Prior Agent
and otherwise in form and substance reasonably satisfactory to the Prior Agent)
as New Agent may reasonably request to further evidence the assignment of all
instruments of record in favor of the Prior Agent with respect to the security
interests and liens securing the obligations of the Loan Parties under the
Credit Agreement and the other related Loan Documents. Prior Agent authorizes
New Agent to file such assignments and amendments under the Uniform Commercial
Code to reflect the New Agent as secured party of record on all UCC financing
statements of record naming Prior Agent as secured party and a Loan Party as
debtor.
     Section 11. Forwarding of Payments. Prior Agent hereby agrees to promptly
forward any payments received after the Effective Date with respect to the
Assigned Interest (together with any and all cash or cash equivalent collateral)
to New Agent at:

         
Bank Name:
  Northern Trust Bank  
ABA:
  071000152  
Account No.:
  3800553104  
Account Name:
  EJ Funds LP / Akorn Sweep Account  
Bank Contact:
  Sander Pahlman  
 
  Tel # (847) 295 4394

     Section 12. Miscellaneous. (a) The parties hereto, to the extent permitted
by law, waive all right to trial by jury in any action, suit, or proceeding
arising out of, in connection with or relating to, the Assignment and any other
transaction contemplated hereby. This waiver applies to any action, suit or
proceeding whether sounding in tort, contract or otherwise.
     (b) On and after the Effective Date, this Agreement shall be binding upon,
and inure to the benefit of, the Assignor, Assignee, the Agent and their Related
Persons and their successors and assigns.

4



--------------------------------------------------------------------------------



 



     (c) This Agreement shall be governed by, and be construed and interpreted
in accordance with, the law of the State of New York.
     (d) This Agreement may be executed in any number of counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement.
     (e) Signature pages may be detached from multiple separate counterparts and
attached to a single counterpart. Delivery of an executed signature page of this
Agreement by facsimile transmission or Electronic Transmission shall be as
effective as delivery of a manually executed counterpart of this Agreement.
     (f) In consideration of Assignor entering into this Agreement, each
Borrower hereby (a) releases, acquits and forever discharges Assignor, in its
capacity as Agent and a Lender, its agents, employees, officers, directors,
servants, representatives, attorneys, affiliates, successors and assigns
(collectively, the “Released Parties”) from any and all liabilities, claims,
suits, debts, liens, losses, causes of action, demands, rights, damages, costs
and expenses of any kind, character or nature whatsoever, known or unknown,
fixed or contingent, that such Borrower may have or claim to have now against
Assignor or which might arise out of or be connected with any act of commission
or omission of Assignor existing or occurring on or prior to the date of this
Agreement, including, without limitation, any claims, liabilities or obligations
relating to or arising out of or in connection with the Loans, the Credit
Agreement or the other Loan Documents (including, without limitation, arising
out of or in connection with the initiation, negotiation, closing or
administration of the transactions contemplated thereby or related thereto),
from the beginning of time until the execution and delivery of this release and
the effectiveness of this Agreement (the “Released Claims”) and (b) agree
forever to refrain from commencing, instituting or prosecuting any lawsuit,
action or other proceeding against the Released Parties with respect to any and
all Released Claims.
     (g) In consideration of Assignor entering into this Agreement, Assignee
hereby, except with respect to the express representations and warranties made
by Assignor under Section 2 hereof, (a) releases, acquits and forever discharges
Assignor (in its capacity as a Lender and Assignor and not in its capacity as an
Agent), its agents, employees, officers, directors, servants, representatives,
attorneys, affiliates, successors and assigns (collectively, the “Assignor
Released Parties”) from any and all liabilities, claims, suits, debts, liens,
losses, causes of action, demands, rights, damages, costs and expenses of any
kind, character or nature whatsoever, known or unknown, fixed or contingent,
that Assignee may have or claim to have now against Assignor or which might
arise out of or be connected with any act of commission or omission of Assignor
existing or occurring on or prior to the date of this Agreement, including,
without limitation, any claims, liabilities or obligations relating to or
arising out of or in connection with the Loans, the Credit Agreement, this
Agreement or the other Loan Documents (including, without limitation, arising
out of or in connection with the initiation, negotiation, closing or
administration of the transactions contemplated thereby or related thereto),
from the beginning of time until the execution and delivery of this release and
the effectiveness of this Agreement (the “Assignor Released Claims”) and
(b) agree forever to refrain from commencing, instituting or prosecuting any
lawsuit, action or other proceeding against the Assignor Released Parties with
respect to any and all Assignor Released Claims.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

             
 
                GENERAL ELECTRIC CAPITAL CORPORATION, as Assignor    
 
           
 
  By:   /s/ Dennis Cloud    
 
           
 
      Name: Dennis Cloud    
 
      Title: Duly Authorized Signatory    
 
                EJ FUNDS LP, as Assignee    
 
                By: EJ Financial Enterprises, Inc.         Its: General Partner
   
 
           
 
  By:   /s/ John N. Kapoor    
 
           
 
      Name: John N. Kapoor    
 
      Title: President    
 
                Lending Office (and address for notices)
for any other purpose:
   
 
                EJ Funds LP         225 East Deerpath Road, Suite 250        
Lake Forest, IL 60045         Attention: Rao Akella         Fax # (847) 295 8680
   

 



--------------------------------------------------------------------------------



 



ACCEPTED and AGREED
this 31st day of March, 2009:
GENERAL ELECTRIC CAPITAL CORPORATION
as Agent

         
By:
  /s/ Dennis Cloud
 
        Name: Dennis Cloud         Title: Duly Authorized Signatory            
  AKORN, INC.              
By:
  /s/ Jeffrey A. Whitnell
 
        Name: Jeffrey A. Whitnell         Title: Chief Financial Officer        
      AKORN (NEW JERSEY), INC.              
By:
  /s/ Jeffrey A. Whitnell
 
        Name: Jeffrey A. Whitnell         Title: Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



Exhibit A

[attach Borrowing Base Certificate]
Exhibit A

 